Larry S. Chavis, et al. v. Blibaum & Associates, P.A.; Bryione K. Moore, et al. v. Peak
Management LLC, No. 30, September Term, 2020. Opinion by Biran, J.

CONSUMER PROTECTION – MARYLAND CONSUMER DEBT COLLECTION
ACT – The Maryland Consumer Debt Collection Act (the “MCDCA”), Md. Code Ann.,
Commercial Law (CL) § 14-202(8) (2013 Repl. Vol., 2015 Supp.), provides: “In collecting
or attempting to collect on an alleged debt a collector may not: … [c]laim, attempt, or
threaten to enforce a right with knowledge that the right does not exist.” The Court of
Appeals held that the circuit court erroneously dismissed Petitioners’ claims under
CL § 14-202(8) (and corresponding claims under the Maryland Consumer Protection Act
(the “MCPA”)) based on Respondents’ collection of post-judgment interest at a rate of
10%, instead of the applicable legal rate of 6%. The Court rejected the distinction that some
courts have drawn between “methods” of debt collection and “amounts” of debts sought to
be collected, when assessing a claim under CL § 14-202(8). A plaintiff is not precluded
from invoking § 14-202(8) when the amount claimed by the debt collector includes sums
that the debt collector, to its knowledge, did not have the right to collect.

CONSUMER PROTECTION – MCDCA, CL § 14-202(8) – “WITH KNOWLEDGE”
ELEMENT – The Court of Appeals held that, in order to prevail under CL § 14-202(8), a
plaintiff must show that a debt collector acted with actual knowledge or with reckless
disregard as to the falsity of the existence of the claimed right. Although § 14-202(8) does
not impose strict liability on a debt collector for a mistake of law, neither does a debt
collector escape liability under § 14-202(8) whenever, in the absence of controlling
authority, the collector makes a mistake of law. In the situation where the law concerning
the claimed right is unsettled, a debt collector’s reckless mistake of law violates
CL § 14 202(8); a non-reckless mistake of law is not a violation. A debt collector’s mental
state in claiming, attempting, or threatening to enforce a right is a question of fact.

CONSUMER PROTECTION – MCDCA – WRIT OF GARNISHMENT – The Court
of Appeals held that Petitioners could not state a viable claim under CL § 14-202(8) based
on Respondents’ inclusion of the cost of the filing fee for a writ of garnishment in the
amount sought to be garnished.

APPELLATE PRACTICE – REMAND – CLASS CERTIFICATION – When
Petitioners in the case against Respondent Peak Management LLC filed their first motion
for class certification, the circuit court had already dismissed Petitioners’ MCDCA claim
(and their claim under the MCPA based on the alleged violation of the MCDCA). Given
the possibility that the circuit court would have granted a motion for class certification, had
the MCDCA and MCPA claims been before it at the time it ruled on the motion, the Court
of Appeals held that, upon remand, Petitioners shall be permitted to file a new motion for
class certification.
Circuit Court for Baltimore County
Case No. 03-C-18-010602

Circuit Court for Baltimore City
                                                                                     IN THE COURT OF APPEALS
Case No. 24-C-17-000033
                                                                                          OF MARYLAND
Argued: March 5, 2021
                                                                                               No. 30

                                                                                        September Term, 2020


                                                                                      LARRY S. CHAVIS, ET AL.

                                                                                                  v.

                                                                                    BLIBAUM & ASSOCIATES, P.A.


                                                                                     BRYIONE K. MOORE, ET AL.

                                                                                                  v.

                                                                                     PEAK MANAGEMENT LLC


                                                                                          Barbera, C.J.
                                                                                          McDonald
                                                                                          Watts
                                                                                          Hotten
                                                                                          Getty
                                                                                          Booth
                                                                                          Biran,

                                                                                                 JJ.


                                                                                         Opinion by Biran, J.
  Pursuant to Maryland Uniform Electronic Legal
 Materials Act
                                                                                          Getty, J., dissents.
 (§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                        2021-08-27 14:00-04:00

                                                                                        Filed: August 27, 2021
 Suzanne C. Johnson, Clerk
          In Ben-Davies v. Blibaum & Assocs., P.A., 457 Md. 228 (2018), this Court answered

a certified question from the United States District Court for the District of Maryland

regarding the correct legal rate of post-judgment interest where a landlord has obtained a

judgment against a residential tenant for breach of contract. We held in Ben-Davies that

“where a landlord sues a tenant for breach of contract based on a residential lease, and the

trial court enters judgment in the landlord’s favor against the tenant and the judgment

includes unpaid rent and other expenses, a post-judgment interest rate of 6% applies[.]” Id.

at 275.

          Petitioners Bryione Moore, Albert Grantham, Patricia Grantham, Sharone Crowell,

Larry S. Chavis, Laronda Green, and Cassandra Reid rented residential properties managed

by Respondent Peak Management LLC (“Peak”) or another entity. After Petitioners

defaulted on their leases, Peak or another entity engaged Respondent Blibaum &

Associates, P.A. (“Blibaum”), a law firm, to file suit against Petitioners in the District Court

of Maryland for breach of contract. Blibaum obtained judgments against Petitioners that

included amounts of unpaid rent, and subsequently attempted to collect on the judgments

by garnishing Petitioners’ wages. In the requests for writs of garnishment, Blibaum

included post-judgment interest at a rate of 10% as well as post-judgment court costs (the

filing fees for the writs of garnishment). This collection activity occurred before we issued

our opinion in Ben-Davies.

          Several of the Petitioners filed a putative class action lawsuit in the Circuit Court

for Baltimore City against Peak in which they claimed, among other things, that Peak

violated the Maryland Consumer Debt Collection Act (the “MCDCA”), Md. Code Ann.,
Commercial Law Article (“CL”), Title 14, Subtitle 2, and the Maryland Consumer

Protection Act (the “MCPA”), CL, Title 13, by obtaining writs of garnishment that charged

post-judgment interest at a rate of 10%, rather than 6%, and by including post-judgment

court costs (i.e., filing fees for the requests for writs of garnishment) in the amounts sought

to be garnished. Several of the Petitioners filed a similar lawsuit against Blibaum in the

Circuit Court for Baltimore County.

       In the Baltimore City case, Peak moved to dismiss the MCDCA and MCPA claims,

and the circuit court granted that motion. After that ruling, Petitioners moved for class

certification with respect to the sole claim remaining at that time, which was for unjust

enrichment. The circuit court denied the motion for class certification after holding a

hearing. Petitioners then filed a second motion for class certification and requested a

hearing. The circuit court denied the second motion for class certification without a

hearing. The circuit court subsequently ruled on the parties’ cross-motions for summary

judgment, resolving the unjust enrichment claims as to the named plaintiffs. Meanwhile,

in the Baltimore County case, Blibaum filed a motion to dismiss all claims, which the

circuit court granted.

       On appeal, the Court of Special Appeals consolidated the two cases for decision and

held that both circuit courts properly dismissed the MCDCA and MCPA claims. With

respect to the case against Peak, the court also affirmed the denial of the second motion for

class certification. Petitioners sought further review in this Court.

       Respondents argue that the judgment of the Court of Special Appeals with respect

to the MCDCA and MCPA claims should be affirmed because Petitioners impermissibly


                                              2
seek to hold them liable for collecting certain amounts from Petitioners, rather than

challenging the methods Respondents used to collect those debts. In addition, Respondents

contend that, prior to this Court deciding Ben-Davies, it was impossible for a debt collector

to have the requisite knowledge under the MCDCA that the collector lacked the right to

charge post-judgment interest at a rate of 10%. Respondents also argue that they were

permitted to include the post-judgment court costs to obtain the writs of garnishment in the

total amounts subject to garnishment.

       For the reasons stated below, we conclude that the circuit courts incorrectly

dismissed the MCDCA and MCPA claims to the extent Petitioners alleged violations of

those statutes based on Respondents’ collection of post-judgment interest at a rate of 10%.

However, we agree with the Court of Special Appeals that Respondents did not violate the

MCDCA (or the MCPA) by including the costs of the filing fees to obtain the writs of

garnishment in the amounts to be garnished.1




       1
         Given our disposition of the MCDCA and MCPA claims, we will not decide
whether the circuit court erred by denying Petitioners’ second motion for class certification
of the unjust enrichment claim in the case against Peak without first holding a hearing. As
discussed below, on remand, the plaintiffs in that case will be permitted to file a new motion
for class certification, which the circuit court shall deem to be an initial motion for class
certification.

                                              3
                                             I

                                      Background2

   A. Bryione K. Moore, et al. v. Peak Management LLC

       1. Pertinent Allegations

       Peak is a Maryland limited liability company that manages real estate properties and

self-storage facilities throughout the greater Baltimore area. Peak retained Blibaum to

collect debts owed by Petitioners and to pursue legal remedies to aid in debt collection.

       Petitioners Moore, Albert Grantham, Patricia Grantham, Crowell, and Chavis

signed residential leases with Peak. Each of these Petitioners subsequently defaulted on

their lease with Peak. Blibaum filed a complaint in the District Court of Maryland against

each Petitioner for breach of contract, seeking damages for the default and breach of lease,

and obtained a judgment. When entering the judgment in each case, the District Court of

Maryland ordered post-judgment interest “at the legal rate.” The judgment did not set forth

a specific rate of post-judgment interest. When Petitioners failed to satisfy the judgments

entered against them, Blibaum requested and obtained writs of garnishment to collect the

judgments. When requesting the writs of garnishment, Blibaum stated on the District

Court’s “Request for Writ of Garnishment” form that it applied post-judgment interest at a

rate of 10% to the money judgments it had obtained on behalf of Peak. Applying post-

judgment interest at a rate of 10% was the standard practice of Blibaum as Peak’s agent. It



       2
        Like the Court of Special Appeals before us, we consolidate the appeals of both
cases for decision. We shall summarize the pertinent allegations and procedural history of
the two cases separately.

                                             4
was also standard practice for Blibaum, on behalf of Peak, to include post-judgment costs

(i.e., the filing fees to obtain the writs of garnishment) in the requests for writs of

garnishment.

       2. Related Federal Case

       Prior to filing her complaint against Peak in the Circuit Court for Baltimore City,

Moore sued Blibaum in the United States District Court for the District of Maryland,

alleging violations of the federal Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C.

§ 1692, et seq., the MCDCA, and the MCPA, through Blibaum’s work as Peak’s collection

agent. Bryione K. Moore v. Blibaum & Assocs., P.A., Civ. No. 1:16-cv-3546-JFM, 2017

WL 462508 (D. Md. Feb. 2, 2017) (Memorandum). The federal district court dismissed the

complaint on February 2, 2017, following which Moore appealed to the United States Court

of Appeals for the Fourth Circuit. On July 19, 2017, the Fourth Circuit reversed and

remanded. Moore v. Blibaum & Assocs., P.A., 693 F. App’x 205 (4th Cir. 2017). On

remand, the district court certified a question to this Court concerning the proper rate of

post-judgment interest on a judgment obtained against a tenant for breach of contract. As

stated above, we answered the certified question in Ben-Davies, holding that the legal rate

of post-judgment interest on a judgment for unpaid rent obtained in a breach of contract

action is 6%. Ben-Davies, 457 Md. at 275.

       3. The Class Action Lawsuit Against Peak in the Circuit Court for Baltimore City

               a. Motions to Dismiss

       On January 4, 2017, Moore filed a putative class action lawsuit against Peak in the

Circuit Court for Baltimore City. The Granthams, Crowell, and Chavis were added as


                                            5
named plaintiffs in subsequent amended complaints. Petitioners sought a declaratory

judgment (Count I), and also brought claims under the MCDCA, CL § 14-202(8)3 (Count

II), and the MCPA, CL §§ 13-303(5)4 and 13-301(14)(iii)5 (Count III), and for common

law unjust enrichment (Count IV). Petitioners alleged that Peak knowingly or recklessly

charged and collected post-judgment interest at a rate of 10% instead of at the maximum

legal rate of 6% under Maryland Code, Courts and Judicial Proceedings (CJ) § 11-107(b)

(2013 Repl. Vol.).6 Petitioners also claimed that, through the writs of garnishment, Peak

collected or attempted to collect costs in excess of the amount of costs actually awarded in

the judgment.

       Peak moved to dismiss the operative complaint on March 31, 2017. On April 19,

2017, the circuit court granted Peak’s motion to dismiss the MCDCA and MCPA claims

(Counts II and III), but denied the motion as to the request for declaratory judgment




       3
         Under CL § 14-202(8), “[i]n collecting or attempting to collect on an alleged debt
a collector may not: … [c]laim, attempt, or threaten to enforce a right with knowledge that
the right does not exist.”
       4
        Under CL § 13-303(5), a person “may not engage in any unfair, abusive, or
deceptive trade practice … in … [t]he collection of consumer debts.”
       5
         Under CL § 13-301(14)(iii), “[u]nfair, abusive, or deceptive trade practices
include any…violation of a provision of: Title 14, Subtitle 2 of this article, the Maryland
Consumer Debt Collection Act[.]” Therefore, a violation of the MCDCA also constitutes
a violation of the MCPA.
       6
         Under CJ § 11-107(b), “[t]he legal rate of interest on a money judgment for rent
of residential premises shall be at the rate of 6 percent per annum on the amount of the
judgment.” Under CJ § 11-107(a), except in cases involving loans of money (as described
in CJ § 11-106), “the legal rate of interest on a judgment shall be at the rate of 10 percent
per annum on the amount of judgment.”

                                             6
(Count I) and the unjust enrichment claim (Count IV). In granting dismissal on the

MCDCA claim, the circuit court reasoned that there was no dispute that the “right” to

collect the debt existed, rendering the alleged collection of post-judgment interest at a rate

(10%) in excess of the correct legal rate (6%) a dispute only as to the amount of the debt,

which did not affect the existence of that right. The circuit court also dismissed the MCPA

claim, as the dismissal of the MCDCA claim eliminated the basis for an MCPA violation.

       After another amendment to the complaint, a stay of the case pending this Court’s

decision in Ben-Davies, the lifting of the stay following the issuance of Ben-Davies, and

more motions practice, the circuit court in July 2018 dismissed all claims except for the

unjust enrichment claim.

              b. Motions for Class Action Certification

       On May 14, 2018, Petitioners filed their first motion for class certification and

requested a hearing. Peak opposed the motion for class certification.

       On August 10, 2018, the circuit court conducted a hearing on the pending motion

for class certification. Petitioners sought to certify the following class: “All natural persons

against whom Peak Management LLC obtained a judgment that was not satisfied prior to

January 4, 2014, in a lawsuit brought in Maryland by Blibaum & Associates, LLC on behalf

of Peak Management LLC and who have since satisfied that judgment.” The circuit court

denied the motion for class certification in a written opinion dated September 10, 2018. On

December 18, 2018, Petitioners filed a second motion for class certification and request for

a hearing. Petitioners based their second motion for class certification on new information




                                               7
they learned through deposing Gary Blibaum, Esq. The circuit court denied the second

motion for class certification without a hearing by order dated January 11, 2019.

              c. Motion for Summary Judgment

       The circuit court having refused to certify the case as a class action, Petitioners stood

as the only plaintiffs in the complaint. On March 8, 2019, Peak filed a motion for summary

judgment on the sole remaining claim for unjust enrichment. Peak argued the unjust

enrichment claim failed as a matter of law for each Petitioner because they either failed to

satisfy the judgment against them and therefore did not pay excess interest (Moore and

Crowell) or satisfied the judgment and had since been reimbursed by Peak for the excess

interest they had paid (the Granthams and Chavis). Petitioners cross-moved for summary

judgment. After conducting a hearing on the cross-motions for summary judgment on April

15, 2019, the circuit court granted Peak’s motion for summary judgment as to Moore and

Crowell, but denied the motion as to the Granthams and Chavis. The court then granted

Petitioners’ motion for summary judgment as to the Granthams and Chavis, and awarded

those plaintiffs restitution of $16.14 and $67.97, respectively.

       Petitioners filed a timely notice of appeal on May 7, 2019.

   B. Larry S. Chavis, et al. v. Blibaum & Associates, P.A.

       On October 22, 2018, on behalf of themselves and others similarly situated, several

of the Petitioners filed a putative class action lawsuit against Blibaum in the Circuit Court




                                               8
for Baltimore County.7 Petitioners initially asserted two claims: (1) violation of the

MCDCA, CL § 14-202(11)8; and (2) reasonable attorney’s fees for a violation of the MCPA

based on the alleged violation of the MCDCA. Blibaum moved to dismiss the complaint

on December 11, 2018.

       Prior to a ruling on the pending motion to dismiss, Petitioners filed a First Amended

Class Action Complaint on January 4, 2019. While reasserting the two original claims,

Petitioners added a third claim in the amended complaint for a violation of CL § 14-202(8).

The alleged wrongful conduct underlying each claim was Blibaum’s charging of post-

judgment interest at a rate of 10% instead of 6%. Petitioners also claimed that Blibaum

collected or attempted to collect costs, i.e., filing fees charged for obtaining writs of

garnishment, in excess of the amount of costs actually awarded in the judgments.

       On January 11, 2019, Blibaum moved to dismiss the amended complaint. Blibaum

argued that the CL § 14-202(11) claim failed because that provision did not become

effective until October 1, 2018 – well after any alleged harm occurred – and the General

Assembly did not intend for the statute to have retroactive effect. In addition, Blibaum

sought dismissal of the § 14-202(8) claim on the grounds that, as a matter of law, Blibaum

did not use an improper debt collection method or knowingly collect or attempt to collect




       Petitioners alleged that Blibaum’s principal place of business is located in
       7

Baltimore County.
       8
        Under CL § 14-202(11) (2013 Repl. Vol., 2018 Supp.), a debt collector may not,
when collecting or attempting to collect a debt, “[e]ngage in any conduct that violates
§§ 804 through 812 of the federal Fair Debt Collection Practices Act.”

                                             9
excessive post-judgment interest and/or an unauthorized charge through wage

garnishment.

       On April 11, 2019, the circuit court conducted a hearing on Blibaum’s motion to

dismiss. On April 18, 2019, the court issued an order granting the motion to dismiss and

dismissing the amended complaint with prejudice. On April 26, 2019, Petitioners filed a

timely notice of appeal.

   C. Appeals

       The Court of Special Appeals consolidated the cases against Peak and Blibaum for

decision. In a reported opinion, the Court of Special Appeals affirmed the decisions of the

circuit courts. Chavis v. Blibaum Assocs., P.A., 246 Md. App. 517 (2020). The intermediate

appellate court held that “[t]he MCDCA, and in particular § 14-202, is meant to proscribe

certain methods of debt collection and is not a mechanism for attacking the validity of the

debt itself.” Id. at 528 (internal quotation marks and citation omitted). The court viewed

Petitioners’ MCDCA claim regarding the charging of excess post-judgment interest as a

challenge to the amount of debt owed, rather than as a challenge to a method of debt

collection. Id. at 530. The court added that “the parties’ legal disagreement” concerning

the correct rate of post-judgment interest – “that was ultimately resolved by the Court of

Appeals – does not result in a cognizable claim under the MCDCA.” Id. at 531 n.4.

       The Court of Special Appeals then considered whether a judgment creditor may

include the filing fee for a writ of garnishment in the amount it seeks to collect through the

garnishment. Petitioners argued that the cost of the filing fee for the writ of garnishment

was not a cost “actually assessed in the cause” when the judgment was ordered, as required


                                             10
by CL § 15-605(c). Id. at 531. The intermediate appellate court disagreed and held that

“CL § 15-605(c) refers to the order that a judgment creditor must follow when it receives

payments from a garnishee. It does not restrict the types of costs that a creditor is entitled

to receive.” Id. at 532. Important to the court was that Blibaum properly used and

completed the published and approved District Court of Maryland form to request a writ

of garnishment, which explicitly included a line for “[t]otal court costs, including this writ.”

Id. at 531-32.

       With respect to the Peak case, Petitioners also challenged the circuit court’s denial

of the second motion for class certification without a hearing. Petitioners argued that

Maryland Rule 2-231(d) requires the court to hold an evidentiary hearing if one is

requested. The intermediate appellate court rejected that argument. After examining the

plain language of Maryland Rule 2-231(d), the court stated that “[c]ritically, the circuit

court held an extensive hearing” on Petitioners’ first class certification motion. Id. at 540.

In addition, the court noted that Petitioners had “made a tactical decision to file the first

motion for class certification prior to discovery.” Id. Under such circumstances, the

intermediate appellate court held that the circuit court did not abuse its discretion when it

denied the second motion for class certification without a hearing. According to the Court

of Special Appeals, Petitioners were not “entitled to a hearing each time they file the same

motion” and “cite[d] no authority in support of their contention that they are entitled to

multiple hearings on each of their motions for class certification.” Id.




                                              11
       On July 30, 2020, Petitioners filed a petition for a writ of certiorari. On October 6,

2020, we granted their petition. Chavis v. Blibaum & Assocs., P.A., 471 Md. 100 (2020).

Petitioners present two questions for review, which we have rephrased as follows:

       I.     Did Petitioners properly state a claim under the MCDCA, CL § 14-
              202(8), based on: (a) Respondents’ collection of post-judgment
              interest at a rate of 10% prior to this Court’s decision in Ben-Davies;
              and/or (b) Respondents’ inclusion of filing fees to obtain the writs of
              garnishment in the amounts sought to be garnished?

       II.    Under Maryland Rule 2-231, where a circuit court has previously
              denied a motion for class certification after holding a hearing, does
              the circuit court abuse its discretion by denying a subsequent motion
              for class certification without conducting another hearing?

                                               II

                                     Standard of Review

       A defendant may seek dismissal of a complaint under Maryland Rule 2-322(b)(2) if

the complaint “fail[s] to state a claim upon which relief can be granted.” Whether a motion

to dismiss was properly granted or not by a trial court is a question of law we review de

novo, with no deference given to the trial court. Barclay v. Castruccio, 469 Md. 368, 373

(2020); see also Reichs Ford Road Joint Venture v. State Roads Comm’n, 388 Md. 500,

509 (2005). In our review, we “must assume the truth of, and view in a light most favorable

to the non-moving party, all well-pleaded facts and allegations contained in the complaint,

as well as all inferences that may reasonably be drawn from them, and order dismissal only

if the allegations and permissible inferences, if true, would not afford relief to the

plaintiff, i.e., the allegations do not state a cause of action for which relief may be granted.”

RRC Northeast, LLC v. BAA Maryland, Inc., 413 Md. 638, 643 (2010).



                                               12
        An appellate court ordinarily reviews a trial court’s decision regarding class

certification for abuse of discretion. Creveling v. Gov’t Emp. Ins. Co., 376 Md. 72, 90

(2003). However, “whether the trial court used a correct legal standard in determining

whether to grant or deny class certification is a question of law that we review de novo.”

Id.

                                              III

                                          Discussion

      A. Petitioners’ Claims Under the MCDCA and the MCPA

        The MCDCA applies to any “person collecting or attempting to collect an alleged

debt arising out of a consumer transaction.” CL § 14-201(b) (defining “collector”). During

the period relevant to this case, the MCDCA prohibited nine categories of conduct relating

to debt collection:

        In collecting or attempting to collect an alleged debt a collector may not:

        (1) Use or threaten force or violence;

        (2) Threaten criminal prosecution, unless the transaction involved the
        violation of a criminal statute;

        (3) Disclose or threaten to disclose information which affects the debtor’s
        reputation for credit worthiness with knowledge that the information is false;

        (4) Except as permitted by statute, contact a person’s employer with respect
        to a delinquent indebtedness before obtaining final judgment against the
        debtor;

        (5) Except as permitted by statute, disclose or threaten to disclose to a person
        other than the debtor or his spouse or, if the debtor is a minor, his parent,
        information which affects the debtor’s reputation, whether or not for credit
        worthiness, with knowledge that the other person does not have a legitimate
        business need for the information;


                                              13
      (6) Communicate with the debtor or a person related to him with the
      frequency, at the unusual hours, or in any other manner as reasonably can be
      expected to abuse or harass the debtor;

      (7) Use obscene or grossly abusive language in communicating with the
      debtor or a person related to him;

      (8) Claim, attempt, or threaten to enforce a right with knowledge that the
      right does not exist; or

      (9) Use a communication which simulates legal or judicial process or gives
      the appearance of being authorized, issued, or approved by a government,
      governmental agency, or lawyer when it is not.

CL § 14-202 (2013 Repl. Vol., 2015 Supp.).9

      We have described the MCDCA, along with the MCPA, as “remedial consumer

protection … statutes,” the “overarching purpose and intent” of which “is to protect the

public from unfair or deceptive trade practices by creditors engaged in debt collection

activities.” Andrews & Lawrence Prof’l Servs., LLC v. Mills, 467 Md. 126, 132 (2020); see

also Spencer v. Hendersen-Webb, Inc., 81 F. Supp. 2d 582, 594 (D. Md. 1999) (noting the

MCDCA’s “remedial aim”); Bradshaw v. Hilco Receivables, LLC, 765 F. Supp. 2d 719,



      9
        The General Assembly added two categories of prohibited conduct – new
subsections (10) and (11) – to § 14-202 in 2018, after the conduct at issue in these cases
had occurred. 2018 Md. Laws, Ch. 731, § 1; Ch. 732, § 3. The new provisions make it a
violation of § 14-202 to:

      (10) Engage in unlicensed debt collection activity in violation of the
      Maryland Collection Agency Licensing Act; or

      (11) Engage in any conduct that violates §§ 804 through 812 of the federal
      Fair Debt Collection Practices Act.

CL § 14-202 (2013 Repl. Vol. 2018 Supp.).

                                            14
732 (D. Md. 2011) (same). A violation of the MCDCA also constitutes a per se violation

of the MCPA as an “unfair, abusive, or deceptive trade practice.” CL § 13-301(14)(iii).

       Petitioners allege that Respondents violated CL § 14-202(8) by collecting excess

post-judgment interest and by including post-judgment court costs (i.e., filing fees to obtain

the writs of garnishment) in their requests for writs of garnishment. Under § 14-202(8), a

debt collector may not “[c]laim, attempt, or threaten to enforce a right with knowledge that

the right does not exist.” To prove a claim under this provision of the MCDCA, a

complainant must establish two elements: (1) the debt collector “did not possess the right

to collect the amount of debt sought”; and (2) the debt collector “attempted to collect the

debt knowing that [it] lacked the right to do so.” Mills v. Galyn Manor Homeowner’s Ass’n,

Inc., 239 Md. App. 663, 677 (2018) (quoting Barr v. Flagstar Bank, FSB, 303 F. Supp. 3d

400, 420 (D. Md. 2018)) (cleaned up), aff’d sub nom. Andrews & Lawrence Prof’l Servs.,

LLC v. Mills, 467 Md. 126 (2020).

       The circuit courts granted Respondents’ motions to dismiss Petitioners’ MCDCA

and MCPA claims, and the Court of Special Appeals affirmed those dismissals. For the

reasons stated below, we conclude that Petitioners pled viable claims under the MCDCA

(and, therefore, the MCPA as well) based on Respondents’ collection of post-judgment

interest at a rate of 10%. However, we agree with the Court of Special Appeals that

Respondents’ inclusion of the cost of the filing fees for the writs of garnishment in their

requests for writs of garnishment, as a matter of law, did not violate CL § 14-202(8).




                                             15
       1. Post-Judgment Interest

       Petitioners argue that the circuit courts erroneously dismissed the MCDCA claims

to the extent they alleged violations of CL § 14-202(8) based on Respondents’ charging

post-judgment interest at a rate of 10%, as opposed to 6%. To resolve this claim of error,

we must interpret § 14-202(8).

       When we interpret a statute, our goal is to ascertain and give effect to the actual

intent of the General Assembly. Lockshin v. Semsker, 412 Md. 257, 274 (2010). We begin

this inquiry by examining the plain meaning of the statutory language. Agnew v. State, 461

Md. 672, 679 (2018). If the language of the statute is unambiguous and clearly consistent

with the statute’s apparent purpose, our inquiry ordinarily comes to an end, and we apply

the statute as written, without resort to other rules of construction. Lockshin, 412 Md. at

275. However, we do not analyze statutory language in a vacuum. Matter of Collins, 468

Md. 672, 689-90 (2020). “Rather, statutory language ‘must be viewed within the context

of the statutory scheme to which it belongs, considering the purpose, aim, or policy of the

Legislature in enacting the statute.’” Id. (quoting Lockshin, 412 Md. at 276).

       “Where the statutory language is subject to more than one reasonable interpretation,

or its meaning is not clear when considered in conjunction with other statutory provisions,

we may glean the legislative intent from external sources.” In re R.S., 470 Md. 380, 403

(2020) (internal quotation marks and citation omitted). “Whether the statutory language is

clear or ambiguous, it is useful to review the legislative history of the statute to confirm

that interpretation and to eliminate another version of the legislative intent alleged to be

latent in the language.” Id. (cleaned up).


                                             16
       We presume that the General Assembly intends its enactments to operate “as a

consistent and harmonious body of law, and, thus, we seek to reconcile and harmonize the

parts of a statute, to the extent possible consistent with the statute’s object and scope.”

Lockshin, 412 Md. at 276. “[C]onsideration of the consequences of alternative

interpretations of the statute grounds the analysis.” In re O.P., 470 Md. 225, 255 (2020).

In each case, we must give the statute in question a reasonable interpretation, “not one that

is absurd, illogical, or incompatible with common sense.” Lockshin, 412 Md. at 276.

               a. Respondents Did Not Have the Right to Charge Post-Judgment Interest
                  at a Rate in Excess of the Legal Rate of 6%.

       Petitioners first contend that Respondents did not possess the right to charge post-

judgment interest at a rate of 10%, which exceeds the maximum legal rate by 4% under

Ben-Davies, 475 Md. at 275. According to Petitioners, Ben-Davies establishes that

Respondents caused the writs of garnishment to include an unauthorized charge, in

violation of CL § 14-202(8). Respondents cannot and do not dispute that, under Ben-

Davies, they collected excess post-judgment interest, but rather argue that Ben-Davies does

not render their conduct actionable under the MCDCA. According to Respondents, the

intent of the MCDCA is to address prohibited “methods” of debt collection, not to provide

a mechanism for challenging the amount of the debt. Thus, Respondents argue, Petitioners’

claim concerning post-judgment interest is an impermissible attempt to contest the amount

of a debt, rather than a permissible challenge to a method of collection. We agree with

Petitioners.




                                             17
       Petitioners and Respondents both rely upon Allstate Lien & Recovery Corp. v.

Stansbury, 219 Md. App. 575 (2014), and Mills v. Galyn Manor Homeowner’s Ass’n, 239

Md. App. at 663, to support their arguments. Both of these cases discussed Fontell v.

Hassett, 870 F. Supp. 2d 395 (D. Md. 2012), a case in which the federal district court drew

the distinction between “methods” and “amounts” that the Court of Special Appeals

invoked in this case and upon which Respondents rely in urging affirmance. We shall

discuss Fontell, Allstate, and Mills in turn.

       In Fontell, the plaintiff sued her homeowner’s association (HOA) and others in

federal court, asserting claims under the FDCPA, the MCDCA, the MCPA, and other

statutes. As to the MCDCA, the plaintiff challenged the validity of her underlying debt to

the HOA. According to the plaintiff, the defendants’ collection activities violated

§ 14-202(8) because the assessment the defendants attempted to collect from her had

already been paid in full by her condominium association (a different entity than the HOA),

and thus the assessment against the plaintiff was not valid. Fontell, 870 F. Supp. 2d at 405.

       The federal district court ruled that the plaintiff’s MCDCA claim was not viable.

The court reasoned that § 14-202 “is meant to proscribe certain methods of debt collection

and is not a mechanism for attacking the validity of the debt itself.” Id. The court further

explained that the MCDCA “proscribes certain conduct, (1) through (9), by a collector in

‘collecting or attempting to collect an alleged debt….’ In other words, the [MCDCA]

focuses on the conduct of the debt collector in attempting to collect on the debt, whether

or not the debt itself is valid.” Id. (first emphasis in the original; second emphasis added

by the court). Specifically as to § 14-202(8), the court opined that the prohibition on


                                                18
claiming, attempting, or threatening to enforce a right with knowledge that the right does

not exist only “makes grammatical sense if the underlying debt, expressly defined to

include an alleged debt, is assumed to exist, and the specific prohibitions are interpreted as

proscribing certain methods of debt collection rather than the debt itself.” Id. The court

found further support for its interpretation of § 14-202(8) by “considering that the other

eight practices proscribed by the statute refer to specific coercive or abusive methods of

enforcing a debt.” Id. According to the court, § 14-202(8) “makes sense within the context

of the other proscribed practices only if it is also read to proscribe certain methods of debt

collection, such as enforcing a right collateral to the debt in order to pressure the debtor to

pay the debt, rather than collection of the debt itself.” Id. at 406 (internal quotation marks

and citation omitted). Because the plaintiff challenged the validity of her underlying debt,

the court denied the plaintiff’s motion to reconsider the court’s prior grant of summary

judgment to the defendants on the MCDCA claim. See id. at 402, 405-06.

       In Allstate, a vehicle repair shop placed a “garageman’s lien” upon a vehicle it had

repaired and included a $1,000 processing fee in the lien amount. 219 Md. App. at 577.

The vehicle owner claimed that the processing fee was not authorized by statute and,

therefore, its inclusion in the lien was a violation of the MCDCA. Id. The repair shop

contended it had the right to include the processing fee in the lien and cited Fontell for the

proposition that the MCDCA “addresses the method of debt collection, as opposed to a

challenge to the amount of the underlying debt.” Id. at 590-91.

       The Court of Special Appeals first analyzed and interpreted the “garageman’s lien”

statutory scheme and concluded that Title 16 of the Commercial Law Article and the plain


                                              19
language of CL § 16-202(c) do not authorize “cost of process” fees to be included in a

“garageman’s lien.” Id. at 589-90. Because the repair shop was not statutorily authorized

to include the processing fee in the lien, the intermediate appellate court rejected the repair

shop’s argument that the vehicle owner was challenging the amount of the underlying debt.

Id. at 591. Unlike the plaintiff in Fontell, the vehicle owner never “disputed that he owed

the underlying debt.” Id. Instead, the vehicle owner challenged “the method of collecting

the debt, i.e., ... including [processing] fees as part of the lien.” Id. Thus, distinguishing

Fontell, the court held that the repair shop “did not have a right to include processing fees

in the lien” and affirmed the jury’s verdict that the repair shop violated the MCDCA by

including the processing fees in the lien. Id.

       In Mills, the Court of Special Appeals relied upon Allstate to reach the same

conclusion regarding the filing of liens by an HOA after the expiration of the statute of

limitations and the alleged imposition of fines not authorized by the HOA’s governing

documents. 239 Md. App. at 678-81. The HOA, like the repair shop in Allstate, contended

that the MCDCA claim of the homeowners failed because the plaintiffs challenged the

validity of the underlying debt instead of a method of debt collection. Id. at 679.

       The intermediate appellate court examined Allstate and concluded that the

homeowners’ MCDCA claim was sufficiently similar to the MCDCA claim concerning the

processing fee in Allstate to warrant the same result. Id. The court reasoned that the

challenge to the validity of the right to file liens after the passage of the relevant statute of

limitations was a contest of the HOA’s methods of collection rather than a dispute about

the validity of the underlying debt. Id. The court examined and cited Barr favorably in


                                                 20
support of its analysis with emphasis on the Barr Court’s observation that an MCDCA

claim survives dismissal when the complainant claims “that the amounts [the debt

collector] sought to collect exceed[ed] the amount owed as a result of the debt collector’s

inclusion of an unauthorized charge.”10 Id. at 678-79 (quoting Barr, 303 F. Supp. 3d at

420). Therefore, the court vacated the circuit court’s grant of summary judgment on the

MCDCA claim, remanded the case, and directed the circuit court “to determine, in light

of [Allstate] and Barr, whether there is any dispute of material fact as to whether [the

HOA] had the right to collect each debt, and if not, whether [the HOA] knew that it did not

have such right.” Id. at 679-80.

       In this case, however, the Court of Special Appeals reached a different result than it

did in Allstate and Mills. The intermediate appellate court, after analyzing its decisions in

Allstate and Mills, determined that the dispute over Respondents’ collection of post-

judgment interest in excess of the legal rate was distinguishable from the collection of an



       10
          In Barr, the United States District Court for the District of Maryland examined
and interpreted CL § 14-202(8) to assess what a complainant needs to establish to prevail
on an MCDCA claim. In Barr, the complainants alleged that the defendant violated
§ 14-202(8) by sending notices claiming the Barrs “owe[d] more than is actually due and
which [did] not give [the Barrs] credit for the sums paid,” despite the Barrs making
payments in accordance with the terms of a revised loan modification agreement. 303 F.
Supp. 3d at 420. The federal district court stated that a party can succeed on an MCDCA
claim by demonstrating the debt collector “acted with knowledge as to the invalidity of the
debt.” Id. (internal quotation marks and citation omitted). Further, the federal district court,
citing Allstate, observed that the validity of a debt may become disputed if a debt collector
seeks to collect an amount that exceeds the amount owed “as a result of the debt collector’s
inclusion of an unauthorized charge.” Id. The federal district court dismissed the MCDCA
count in Barr because the complainants neither disputed the validity of the underlying debt
nor claimed that the alleged excess charges were the “result of the debt collector’s inclusion
of an unauthorized charge.” Id.

                                              21
unauthorized processing fee through a lien in Allstate, 219 Md. App. at 590-91, and the

filing of liens after the passage of the relevant statute of limitations and collection of fines

not authorized by an HOA’s governing documents in Mills, 239 Md. App. at 678-80.

Chavis, 246 Md. App. at 530. The Court of Special Appeals deemed it critical to the

holdings in Allstate and Mills that the creditors in those cases pursued the collection of fees

“that it did not have the right to collect.” Id. (emphasis in original). The intermediate

appellate court further reasoned that neither Allstate nor Mills “suggests that a debtor may

use the MCDCA to challenge the amount of a debt, which the creditor had a right to

collect.” Id. (emphasis in original). In the court’s view, what mattered was that

Respondents were entitled by law to charge some amount of post-judgment interest;

Petitioners’ challenge to the 10% post-judgment rate, therefore, contested the amount of

the debt owed by Petitioners rather than Respondents’ method of debt collection. Id.

Accordingly, the Court of Special Appeals affirmed the dismissals of Petitioners’ MCDCA

(and MCPA) claims. Id.

       We disagree with the Court of Special Appeals’ and the federal court’s distinction

between “methods” of debt collection and “amounts” of debts sought to be collected, when

assessing a claim under CL § 14-202(8). Neither § 14-202(8) nor the prefatory language in

§ 14-202 contains the word “method.” Rather, the statute prohibits a debt collector from

engaging in certain conduct when “collecting or attempting to collect an alleged debt.” The

broad reach of the statute is indicated by the use of the phrase “alleged debt” – the conduct

proscribed by the statute could concern both valid debts and invalid ones. Although it is




                                              22
not inaccurate to say that § 14-202 deals with methods of debt collection,11 it is more

accurate to describe the statute as regulating the conduct of a person while engaged in debt

collection. For example, the statute sets restrictions on the time and manner in which a debt

collector communicates with a debtor, the other individuals whom the debt collector may

contact about the debt, and the kind of statements a collector may make in those

communications. Moreover, the type of conduct addressed in § 14-202(8) differs from the

conduct proscribed in the other subsections. Unlike the other subsections, § 14-202(8)

speaks to “right[s]” claimed by a debt collector, as opposed to the types of communications

or disclosures a collector may use in the course of collecting or attempting to collect a debt.

In other words, § 14-202(8) gets at the substance of a claimed right, while the other

subsections are more concerned about matters of process.

       In short, nothing in the MCDCA generally, or in § 14-202 specifically, warrants an

interpretation of § 14-202(8) that limits its applicability to “methods” of debt collection.

To the contrary, the remedial nature of the MCDCA requires that we interpret § 14-202(8)

broadly to reach any claim, attempt, or threat to enforce a right that a debt collector knows

does not exist. See Andrews & Lawrence Prof’l Servs., 467 Md. at 162; see also

Washington Home Remodelers, Inc. v. State, 426 Md. 613, 630 (2012) (as to the MCPA).

Thus, we hold that a plaintiff may invoke § 14-202(8) when the amount claimed by the




       11
          Subsection 14-202(9) prohibits use of a communication that simulates legal or
judicial process from a government agency, which might be regarded a “method” for
collecting a debt.

                                              23
debt collector includes sums that the debt collector, to its knowledge, does not have the

right to collect.12

       The application of this rule to these cases is straightforward. In Ben-Davies, this

Court held that “where a landlord sues a tenant for breach of contract based on a residential

lease, and the trial court enters judgment in the landlord’s favor against the tenant and the

judgment includes unpaid rent and other expenses, a post-judgment interest rate of 6%

applies pursuant to CJ § 11-107(b).” 457 Md. at 275. Thus, there is no dispute that the legal

rate of post-judgment interest applicable to the request for writs of garnishment at issue in

these cases is 6%. Nor did the judgments issued by the District Court of Maryland in the

underlying breach of contract cases otherwise provide Respondents with the right to charge

post-judgment interest at a rate of 10%. When the District Court of Maryland granted the

judgments against Petitioners in the underlying cases, the District Court ordered post-

judgment interest at the “legal rate.” (Emphasis added). See also Md. Rule 3-604 (post-

judgment interest on a money judgment “shall bear interest at the rate prescribed by law

from the date of entry”). Again, that legal rate is 6%.




       12
          The Fontell Court’s interpretation of CL § 14-202(8) likely derived from
Spencer, 81 F. Supp. 2d at 594, in which the federal district court stated generally that the
MCDCA “protects consumers against certain threatening and underhanded methods used
by debt collectors in attempting to recover on delinquent accounts.” It is not clear that the
Spencer Court intended to interpret § 14-202(8) to extend only to “methods” and to exclude
instances where the amount claimed by the creditor includes charges that the creditor
knows it does not have the right to claim. In any event, as we have explained, we decline
to accept the distinction that some courts have made between “methods” of debt collection
and “amounts” sought to be collected.

                                             24
       In sum, Respondents had no right to collect or attempt to collect post-judgment

interest at a rate of 10% because such conduct was not authorized by law and it contravened

the District Court’s orders of judgment that post-judgment interest be collected at the “legal

rate.” It follows that Petitioners sufficiently pled facts alleging the first element of a cause

of action under CL § 14-202(8), i.e., that Respondents claimed a right to a rate of post-

judgment interest that does not exist.13 However, for Respondents’ conduct to violate

§ 14-202(8), Petitioners must also establish that Respondents made that claim “with

knowledge that the right does not exist.” CL § 14-202(8). We now turn our attention to

whether the complaints adequately alleged that Respondents acted with such knowledge.

              b. Petitioners Have Sufficiently Alleged the Knowledge Element of a Claim
                 Under CL § 14-202(8).

       Respondents argued before the Court of Special Appeals that they could not be

liable under § 14-202(8) because Petitioners could not possibly prove the knowledge

element of the cause of action. In affirming the dismissals of the MCDCA claims, the Court

of Special Appeals relied on the methods/amounts distinction that we have disapproved

above; the court did not substantively analyze Respondents’ alternate ground for

affirmance based on the knowledge element.



       13
          Our holding in no way means that a judgment debtor may relitigate the validity
of a judgment through an MCDCA claim. Once a creditor obtains a judgment in the District
Court or a circuit court, the judgment creditor has a right to collect from the judgment
debtor under the terms of that judgment (consistent with the applicable statute of limitations
and barring the judgment being overturned or set aside). In the post-judgment context, it is
only where a judgment creditor attempts to collect an amount not authorized by the
judgment or otherwise claims, attempts, or threatens to enforce a right that does not exist,
that a cause of action under CL § 14-202(8) may lie.

                                              25
       Before us, Respondents make the knowledge element the centerpiece of their

argument. They contend that, as a matter of law, Petitioners cannot establish that

Respondents claimed the right to post-judgment interest at a rate of 10% with knowledge

that the right does not exist. According to Respondents, at the time they claimed the right

to post-judgment interest at a rate of 10%, “the question of what was the proper rate in

these circumstances was an undecided area of the law.” As such, Respondents argue, they

“indisputably could not have been asserting a claim with knowledge that they did not have

the right to assert that claim, as required by the plain language of the statute.”

       For their part, Petitioners contend that a creditor has sufficient knowledge for

purposes of § 14-202(8) “whenever the collector acts in violation of Maryland law because

collectors are held to be aware of laws affecting the validity of their collection efforts.”

According to Petitioners, because Respondents had actual knowledge of all laws affecting

the validity of their collection efforts, including the 6% post-judgment interest rate set forth

in CJ § 11-107(b), Respondents are necessarily liable under CL § 14-202(8) for their

mistake of law.

       Thus, both sides argue that, as a matter of law, they prevail on the question whether

Respondents had the requisite knowledge under § 14-202(8). However, they both overlook

that we are concerned here with the pleading stage of an MCDCA claim. As explained

below, Petitioners sufficiently pled the knowledge element in their complaints. Thus, the

circuit courts erred in dismissing the claims. However, we disagree with Petitioners’

position that actual knowledge of the nonexistence of a claimed right may be presumed.




                                              26
To the contrary, it remains to be seen whether Petitioners will be able to prove that

Respondents possessed the requisite mental state to be liable under § 14-202(8).

       Federal courts in Maryland have interpreted the “knowledge” element of a claim

under § 14-202(8) to require proof that a debt collector claimed, attempted, or threatened

to enforce the non-existent right “with actual knowledge or with reckless disregard as to

the falsity of the existence of the right.” Fontell, 870 F. Supp. 2d at 407 (internal quotation

marks and citations omitted); see also Spencer, 81 F. Supp. 2d at 595; Kouabo v. Chevy

Chase Bank, F.S.B., 336 F. Supp. 2d 471, 475 (D. Md. 2004); Bradshaw, 765 F. Supp. 2d

at 732; Allen v. Bank of America, N.A., 933 F. Supp. 2d 716, 729 (D. Md. 2013).

       We agree. As the Spencer Court explained, “[t]his standard comports with the level

of knowledge required for the similar common law actions of fraud … and defamation”

under Maryland law, “and also squares with caselaw holding that punitive damages are not

available for violations of the [MCDCA]”; it “would be incongruous to require a level of

knowledge associated with punitive damages when the statute does not allow them.” 81 F.

Supp. 2d at 595. Thus, the question we must decide is whether Petitioners have sufficiently

alleged actual knowledge or recklessness. We answer that question in the affirmative.

       Spencer, decided in 1999, is instructive. There, the federal district court explained

that a debt collector cannot escape liability under the MCDCA merely by claiming that it

was mistaken about the law that applied to its collection efforts:

       Considering the remedial aim of the MCDCA and the dilution of the statute
       that would result from a contrary interpretation, the Court holds that the term
       “knowledge” in the [MCDCA] does not immunize debt collectors from
       liability for mistakes of law. This interpretation bears in mind the age-old
       maxim that ignorance of the law will not excuse its violation. See Hopkins v.


                                              27
       State, 193 Md. 489, 498, 69 A.2d 456, 460 (1949). Moreover, in the context
       of consumer protection, “it does not seem unfair to require that one who
       deliberately goes perilously close to an area of proscribed conduct shall take
       the risk that he may cross the line.” Russell v. Equifax A.R.S., 74 F.3d 30, 35
       (2d Cir.1996) (citing FTC v. Colgate–Palmolive Co., 380 U.S. 374, 393, 85
       S. Ct. 1035, 13 L.Ed.2d 904 (1965)). Professional debt collectors and their
       attorneys, therefore, must be held to be aware of laws affecting the validity
       of their collection efforts. Cf. Golt v. Phillips, 308 Md. 1, 10, 517 A.2d 328,
       332 (1986) (applying similar rule to landlords in consumer protection
       context).

Id. at 594-95.

       However, the court denied the plaintiff’s motion for summary judgment, reasoning

that, in contrast to the FDCPA, the MCDCA “is not a strict liability statute. It requires the

plaintiff to demonstrate that the collector had ‘knowledge’ that the claims it asserted did

not exist.” Id. at 595. The court explained that, at trial, the plaintiff would “have the

opportunity to prove that the Defendants either had actual knowledge that their asserted

claims were invalid or acted with reckless disregard as to the validity of the claims.” Id.

(footnote omitted).

       We agree with Spencer’s interpretation of CL § 14-202(8), which sheds light on the

flaws in both Petitioners’ and Respondents’ arguments.

       Spencer correctly stated that, unlike the FDCPA, § 14-202(8) is not a strict liability

statute. 81 F. Supp. 2d at 595.14 When a statutory cause of action makes actual knowledge



       14
           The FDCPA, 15 U.S.C. § 1692e, proscribes conduct similar to that covered in
CL § 14-202. However, none of the subsections of § 1692e contains a “knowledge”
element similar to that of CL § 14-202(8). Federal courts have held that § 1692e is a strict
liability provision. See, e.g., Clark v. Capital Credit & Collections Services, Inc., 460 F.3d
1162, 1175-76 (9th Cir. 2006). The FDCPA’s substantive provisions have now been
incorporated into the MCDCA. See CL § 14-202(11).

                                             28
(and/or recklessness) an element of the claim, as § 14-202(8) does, it is plain that it does

not create strict liability (i.e., liability regardless of the defendant’s knowledge or intent in

committing the alleged tortious act). Conversely, when a legislature chooses to make a

tortfeasor strictly liable, it omits any reference to a necessary mental state. See, e.g.,

FDCPA, 15 U.S.C. § 1692e; Md. Code Ann., Nat. Res. § 4-1118.1 (2018 Repl. Vol.)

(providing that, subject to the exceptions described in the statute, “a person may not

destroy, damage, or injure any oyster bar, reef, rock, or other area located on a natural

oyster bar in the Chesapeake Bay that is not a leased oyster bottom” and further providing

that “[a]ny person who destroys, damages, or injures any oyster bar, reef, rock, or other

area referred to in subsection (a) of this section is liable to the State in a civil action, as the

Department considers appropriate, for the restoration of, mitigation of, or monetary

damages for any destruction, damage, or injury that the person causes to resources on the

natural oyster bar”).15 Or the legislature expressly states that it is creating strict liability.

E.g., Nat. Res. § 5-1703 (“Any person who drills for oil or gas on the lands or in the waters

of the State is strictly liable for any damages that occur in exploration, drilling, or

producing operations or in the plugging of the person’s oil or gas wells, including liability

to the State for any environmental damage.”).




       15
           A federal appellate court has stated that Nat. Res. § 4-1118.1 imposes strict
liability for damage to an oyster bar. See State Dep’t of Nat. Res. v. Kellum, 51 F.3d 1220,
1225, 1228 (4th Cir. 1995).

                                                29
       Despite statutory language that is inconsistent with the intent to create strict liability,

Petitioners argue § 14-202(8) does indeed create such strict liability. In support of their

argument, they refer to the passage in Spencer where the court states that

       the term “knowledge” in the [MCDCA] does not immunize debt collectors
       from liability for mistakes of law. This interpretation bears in mind the age-
       old maxim that ignorance of the law will not excuse its violation. Moreover,
       in the context of consumer protection, it does not seem unfair to require that
       one who deliberately goes perilously close to an area of proscribed conduct
       shall take the risk that he may cross the line. Professional debt collectors and
       their attorneys, therefore, must be held to be aware of laws affecting the
       validity of their collection efforts.

Spencer, 81 F. Supp. 2d at 594-95 (cleaned up). From this, Petitioners argue that

Respondents “had actual knowledge of all laws affecting the validity of their collection

efforts,” which means that “[a] knowing violation exists even if [Respondents] were

mistaken about those laws.”

       We disagree with Petitioners’ reading of Spencer on this point. When the court in

Spencer stated that § 14-202(8) “does not immunize debt collectors from liability for

mistakes of law” and that it is not “unfair to require that one who deliberately goes

perilously close to an area of proscribed conduct shall take the risk that he may cross the

line,” the court was providing the rationale for its interpretation of “knowledge” in

§ 14-202(8) as including not just actual knowledge, but also recklessness. Viewed in this

context, the court’s statement in the following sentence that debt collectors “must be held

to be aware of laws affecting the validity of their collection efforts” means that, where the

law is settled at the time a collector takes a contrary position in claiming a right, the




                                               30
collector’s recklessness in failing to discover the contrary authority is equivalent to

“aware[ness]” (i.e., actual knowledge) of the authority.

       But this point does not apply to the situation where the law is unsettled at the time

the collector claims a right that later turns out not to exist. In such an instance, to withstand

summary judgment and eventually prevail at trial, a plaintiff must produce facts from

which the trier of fact reasonably may infer that the defendant acted recklessly in claiming

the right. As we explain further below, depending on the particular circumstances of a case,

a debt collector’s claim of a nonexistent right in an unsettled area of the law may or may

not be reckless. Thus, it is not sufficient in this context for a plaintiff to rely on the maxim

that “ignorance of the law is no excuse” as a proxy for proving the mental state required

by § 14-202(8). See Brutus 630, LLC v. Town of Bel Air, 448 Md. 355, 360 (2016)

(“‘Ignorance of the law is no excuse’ may be an apt rationale when applied to a murderer

ignorant of the degrees of homicide, a fraudster whose scheme unintentionally falls within

range of the theft statute, or a towed motorist who neglects to read a street sign before

parking. It seems less compelling when applied to a payment required by a law that is

murky in its coverage or complex in its computation.”).

       The legislative history of the MCDCA supports the view that § 14-202(8) does not

create strict liability. Section 14-202 was first enacted in 1972, after passage of Senate Bill

706 (“S.B. 706”).16 The bill was based on Uniform Consumer Credit Code (“UCCC”)



       16
        S.B. 706 was originally codified as § 167 in Article 83 of the 1957 Annotated
Code of Maryland. 1972 Md. Laws, ch. 682, § 1. In 1975, the General Assembly repealed


                                               31
§ 5-108 (“Unconscionable Debt Collection”). The first draft of the provision that became

§ 14-202(8) included the UCCC’s mens rea formulation, which prohibits “threatening or

attempting to enforce a right with knowledge or reason to know that the right does not

exist.” (Emphasis added.) However, the bill was subsequently amended to remove the

phrase “or reason to know,” leaving “with knowledge” as the mens rea language in the

enacted statute. See 1972 Md. Laws, ch. 682. “Reason to know” denotes negligence. See,

e.g., Jones v. Mid-Atlantic Funding Co., 362 Md. 661, 677-78 (2001). Thus, the General

Assembly rejected the negligence standard contained in the UCCC in favor of a standard

that requires a showing of actual knowledge or recklessness. It follows that the General

Assembly could not have intended strict liability to apply to every debt collector that claims

a non-existent legal right as a result of a mistake of law.17


Article 83 and incorporated § 167 into Title 14 of the Commercial Law Article of the
Maryland Code. See 1975 Md. Laws, ch. 49, § 3.
       17
          Petitioners claim that interpreting § 14-202(8) to forestall a finding of liability
based on a non-reckless mistake of law would allow a “debt collecting law firm [to] claim
the defense by presenting a self-serving, after the fact, affidavit[.]” This concern seems
overblown. A law firm’s mere assertion after the fact that it acted in good faith should not
suffice at the summary judgment stage to overcome an inference that it acted recklessly by
claiming a right in circumstances where a reasonably competent law firm would have
determined that the right did not exist.

        Petitioners also assert that such an interpretation would “create different liability
standards for non-attorney debt collectors and law firms engaged in debt collection,”
contrary to this Court’s recent decision in Andrews & Lawrence Professional Services. In
that case, we held that “[u]nder the MCDCA, there is no professional services exemption
for lawyers” and therefore “[i]t would be illogical to ascribe to the Legislature an intent to
permit law firms acting as debt collection agencies to make harassing debt collection phone
calls, or to send debt collection letters knowingly claiming rights that do not exist, while
prohibiting all other collection agencies from engaging in the same conduct.” Andrews &


                                              32
       However, contrary to Respondents’ position, Spencer correctly recognizes that a

debt collector does not escape liability under § 14-202(8) whenever, in the absence of

controlling authority, the collector makes a mistake of law. Respondents’ argument fails to

recognize that whether a defendant acted recklessly is a question of fact. Thus, in every

case where the law was unsettled when the debt collector claimed a right that later turned

out not to exist, the debt collector’s liability under CL § 14-202(8) will depend on all the

facts the parties enter in evidence. We expect that, in some cases, at the end of discovery

there will be no genuine dispute of fact concerning the defendant’s recklessness (or lack

thereof) in claiming a right, and one party or the other will be entitled to summary

judgment. In other cases, the jury will have to decide whether the plaintiff has proved the

defendant had the requisite mental state.

       The distinction that § 14-202(8) draws between a non-reckless mistake as to a

claimed right on the one hand, and reckless disregard of the nonexistence of a claimed right

on the other, is crucial. It is consistent with our opinion in Andrews & Lawrence

Professional Services, in which we explained that “it is both possible, and indeed a

requirement of the law, for a lawyer to zealously represent his client’s interests and to also

comply with the minimum standards established by the debt collection requirements of …


Lawrence Prof’l Services, 467 Md. at 154. Petitioners’ reliance on Andrews & Lawrence
Professional Services is misplaced. Our interpretation of § 14-202(8) does not create
different standards for non-attorney debt collectors and attorney debt collectors. Rather,
we give effect to the General Assembly’s intent to require proof, at least, of recklessness
on the part of all debt collectors. This is a unitary standard. To be sure, application of this
standard will result in different outcomes, depending on the facts and circumstances of
each case. But those outcomes will not be foreordained based on whether the defendant is
an attorney or a non-attorney.

                                              33
the MCDCA.” 467 Md. at 160. It also comports with Maryland Rule 1-341’s similar

distinction between advocacy with substantial justification on the one hand, and advocacy

in bad faith or without substantial justification on the other, and the Rule’s authorization

of sanctions for the latter type of conduct.18 Further, the distinction is consistent with the

Maryland Attorneys’ Rules of Professional Conduct, which recognize that an attorney-

advocate “has a duty to use legal procedure for the fullest benefit of the client’s cause, but

also a duty not to abuse legal procedure.” Md. Rule 19-303.1, Comment [1].

       We are mindful that “the law is not always clear and never is static. Accordingly, in

determining the proper scope of advocacy, account must be taken of the law’s ambiguities

and potential for change.” Id. Thus, we agree with the view expressed by the Maryland

State Bar Association (the “MSBA”) that we should avoid

       an interpretation of the MCDCA that would chill legitimate legal advocacy
       and interfere with the attorney-client relationship. Advocacy can be
       legitimate even when unsuccessful, and even when “the attorney believes
       that the client’s position ultimately will not prevail.” Md. Rule 19-303.1,
       Comment [2]. Advocacy crosses the line only when “the attorney is unable
       either to make a good faith argument on the merits of the action taken or to
       support the action taken by a good faith argument for an extension,
       modification or reversal of existing law.” Id.; see URS Corp. v. Fort Myer
       Constr. Corp., 452 Md. 48, 72–73 (2017) (“fairly debatable” legal position
       not subject to sanction under Rule 1-341).




       18
         Rule 1-341 provides: “In any civil action, if the court finds that the conduct of
any party in maintaining or defending any proceeding was in bad faith or without
substantial justification, the court, on motion by an adverse party, may require the
offending party or the attorney advising the conduct or both of them to pay to the adverse
party the costs of the proceeding and the reasonable expenses, including reasonable
attorneys’ fees, incurred by the adverse party in opposing it.”

                                             34
Amicus Curiae Brief of the MSBA at 6-7. However, to the extent the MSBA contends that

an attorney can never be liable for claiming, attempting, or threatening to enforce a right

where the law is unsettled as to the existence of that right, we disagree. The General

Assembly undoubtedly knows that some “collectors,” as defined in the MCDCA,19 are

attorneys. Yet it has not exempted attorney collectors from the requirements and

prohibitions of the MCDCA. See Andrews & Lawrence Prof’l Servs., 467 Md. at 154. If,

in the course of collecting or attempting to collect a debt, an attorney recklessly claims a

right that turns out not to exist, the attorney – like any other debt collector – is liable under

the MCDCA.

       We are confident that, just as a possible award of sanctions under Maryland Rule 1-

341 does not chill legitimate advocacy or undermine the attorney-client relationship, our

interpretation of CL § 14-202(8) will not chill legitimate advocacy by attorney debt

collectors or damage the attorney-client relationship between non-attorney collectors and

legal counsel. An attorney acting in good faith (viewed objectively) occasionally will

provide advice to a debt collector client that the client does not like, just as an attorney-

advocate acting in good faith (viewed objectively) must occasionally refuse to make an

argument the client wants to advance because there is not a substantial justification to do

so. Walking this ethical tightrope is not easy. It is a challenge that Maryland attorneys face

every day. We have every reason to believe that Maryland’s debt collection bar is up to the

task. In any event, CL § 14-202(8) does not require a showing of actual knowledge by


       19
          CL § 14-201(b) (defining “collector” as a “person collecting or attempting to
collect an alleged debt arising out of a consumer transaction”).

                                               35
attorneys and recklessness as to non-attorneys. The recklessness standard applies to all debt

collectors. If the General Assembly decides that attorneys should be treated differently than

non-attorneys in this context, it may amend the MCDCA accordingly.20

       Recognizing the distinction between non-reckless and reckless mistakes of law that

the General Assembly has incorporated in § 14-202(8), and understanding that whether a

debt collector acted recklessly presents a question of fact, we conclude that Petitioners have

sufficiently alleged Respondents’ requisite mental state in the operative complaints. In the

Fourth Amended Complaint filed in Moore v. Peak, Petitioners alleged:

       116. … Peak’s debt collection counsel was advised on August 5, 2016, that
            Peak was attempting, or threatening to enforce a right to collect 10%
            post[-]judgment interest when only 6% was allowed to be collected and
            yet Peak persisted to collect an excessive amount of post[-]judgment
            interest.

       117. Peak acted with reckless disregard as to the falsity of the existence of
            the right to collect 10% post[-]judgment interest because it failed to
            review the legislative history or otherwise investigate whether
            Maryland law authorized the collection of 10% interest on the
            judgments it had obtained against the Plaintiffs and the members of the
            class.

       In the First Amended Complaint in Chavis v. Blibaum, Petitioners alleged, among

other things:

       4.   … [W]hen in 1980 the General Assembly enacted Md. Code Ann., Cts.
            & Jud. Proc. § 11-106 and § 11-107, to increase post-judgment interest
            in some instances to 10%, the General Assembly specifically restated
            that “[t]he legal rate of interest on a money judgment for rent of
            residential premises shall be at the rate of 6% per annum on the amount
            of the judgment.” Id., § 11-107(b).

       20
         Similarly, if the General Assembly wishes to impose strict liability on debt
collectors who make non-reckless mistakes of law, it may amend § 14-202(8) to remove
the “knowledge” element.

                                             36
5.   Most Maryland attorneys with debt collection practices have complied
     with this law and have collected only 6% pre-judgment interest and 6%
     post-judgment interest on money judgments for rent of residential
     premises.

6.   For example, one law firm, operated by Robert Kilberg, Esq., has
     complied with the law and used 6% when calculating pre-judgment and
     post-judgment interest on judgments obtained on behalf of its landlord
     clients.

7.   The Defendant took a different path and intentionally violated … Cts.
     & Jud. Proc. § 11-107(b) by using 10% when calculating … post-
     judgment interest on judgments obtained on behalf of its residential
     landlord tenants. This has resulted in thousands of judgment debtors
     paying excessive interest and being provided inaccurate information
     about the amounts actually owed on their judgments.

8.   The Maryland Court of Appeals held, in Amber Ben-Davies and
     Bryione Moore v. Blibaum & Associates, P.A., 457 Md. 228, 233 (2018)
     (alterations in original) (footnotes omitted):

            [T]hat, where a landlord sues a tenant for breach of
            contract based on a residential lease, and the trial court
            enters judgment in the landlord’s favor against the tenant
            and the judgment includes amounts for unpaid rent and
            other expenses, a post-judgment interest rate of 6%
            applies to the judgment pursuant to CJ § 11-107(b).

9. In its 47 page decision, the Court of Appeals repeatedly stated that it
   found no basis for Defendant’s belief that it was entitled to collect post-
   judgment interest at a rate of 10%, as opposed to the legal rate of 6%, on
   judgments it had obtained against the former tenants of its residential
   landlord clients. The Court of Appeals stated that its decision was based
   upon what the “plain language” “unambiguously” and “unequivocally”
   stated based upon the “obvious purpose” of the statute. Id. at 268-69.

10. Concerning Defendant’s attempts to justify its non-compliance with the
    law, the court stated: “[i]ndeed, we can fathom no rational explanation
    as to why, as [Blibaum] posits, the General Assembly would have
    intended for CJ § 11-107(b) to apply to actions in which a landlord seeks
    possession of the premises, but not actions for breach of contract
    between landlords and tenants.” Id. at 269[].


                                     37
       Viewing these well-pleaded facts in the light most favorable to Petitioners, we

conclude that Petitioners have adequately pled claims under the MCDCA (and under the

MCPA for violations of the MCDCA) based on Respondents’ charging post-judgment

interest at a rate of 10% to defeat a motion to dismiss. See, e.g., Lloyd v. General Motors

Corp., 397 Md. 108, 121-22 (2007) (observing that, “in determining whether a petitioner

has alleged claims upon which relief can be granted, there is a big difference between that

which is necessary to prove the commission of a tort and that which is necessary merely to

allege its commission,” and that when the latter is the issue, “the court’s decision does not

pass on the merits of the claims; it merely determines the plaintiff’s right to bring the

action”) (cleaned up). It remains to be seen on remand whether Petitioners will be able to

prove that Respondents claimed the nonexistent right to collect post-judgment interest at a

rate of 10% with reckless disregard as to the falsity of their claim.

       2. Respondents Cannot State a Claim Under CL § 14-202(8) Relating to the
          Collection of Filing Fees to Obtain the Writs of Garnishment.

       In their complaints, Petitioners also allege that Respondents violated CL § 14-

202(8) through the collection of post-judgment court costs, specifically the filing fees

associated with obtaining writs of garnishment, by adding those filing fees to the amounts

Respondents sought to collect through the garnishments. According to Petitioners, because

the costs of the filing fees for the requests for writs of garnishment were not included in

the costs “actually assessed in the cause,” CL § 15-605(c), Respondents had no right to

claim entitlement to collect those post-judgment costs. Therefore, Petitioners allege,




                                             38
Respondents’ inclusion of the filing fees in the requests for writ of garnishment violated

CL § 14-202(8).

       Respondents counter that the filing fees constitute costs incurred by Respondents

during post-judgment collection proceedings and, thus, were automatically assessed by the

Clerk of the Court against Petitioners in favor of Respondents as the prevailing party under

Maryland Rule 3-603(a). Further, Respondents note that they requested the garnishments

on the District Court’s approved court form, as required by Maryland Rule 3-303(a), and

that form directs the judgment creditor to include the costs to obtain the writ of garnishment

in the total amount to be garnished.

       The Court of Special Appeals agreed with Respondents on this point, Chavis, 246

Md. App. at 531-32, as do we. Unlike the parts of Petitioners’ MCDCA claims based on

the collection of post-judgment interest, Petitioners failed to state viable claims based on

the inclusion of the costs of the filing fees in the requests for writs of garnishment because

Respondents had the right to claim those costs.

       “Unless otherwise provided by rule, law, or order of court, the prevailing party is

entitled to the allowance of costs.” Md. Rule 3-603(a); see also Mattison v. Gelber, 202

Md. App. 44, 58 (2011) (explaining that, “in the absence of an order to the contrary, the

clerk is obligated to ascertain (assess) and add to a judgment in favor of the prevailing

party, without request, those costs that the prevailing party had paid, or still owed, to the

clerk or the sheriff” and “[i]f any party believes that the clerk has performed that task

improperly, the party has the ability to file a motion and seek the court’s review”); Warren

v. Board of Appeals, 226 Md. 1, 10 (1961) (“In the absence of an order of court providing


                                             39
otherwise, the rule is that ‘the prevailing party shall be entitled to the allowance of court

costs’ in the lower court. The same is true with respect to the costs in the [Appellate]

Court.”); Elkton Supply Co. v. Stubbiles, 180 Md. 97, 99 (1941) (restating the “fixed rule,

in reference to the payment of costs in cases tried in courts of law ...[,] that the costs

invariably follow the verdict”). In order for the Clerk of the Court to issue a writ of

garnishment, there is a filing fee of $10.00,21 which is initially paid by the judgment

creditor and then assessed by the Clerk of the Court against the judgment debtor. Payment

of a filing fee to request a writ of garnishment is an allowable cost that, therefore, the Clerk

should include in the amount to be garnished. It would make no sense to allow a prevailing

party to recover court costs incurred prior to judgment, but not allow that same prevailing

party to recover the cost of a filing fee necessary to enforce that judgment.

       Thus, the applicable District Court form – DC-CV-065, titled “Request for Writ of

Garnishment of Wages” – directs the judgment creditor to provide “the amount now due

on the judgment” by separately listing amounts owed for specific items. One such item is

“[t]otal costs, including this writ.”22 Similarly, the form to “Request a Writ for Garnishment




       21
         “The filing fees and costs in a civil case are those prescribed by law subject to
modification by law, rule, or administrative regulation.” CJ § 7-301(c)(1). The District
Court of Maryland publishes a schedule of filing fees for specific actions; the filing fee for
a request for writ of garnishment of wages is listed on the schedule as $10. See District
Court of Maryland Cost Schedule, Form DCA-109, available at https://perma.cc/55TC-
DKQB.
       22
          See District Court        of    Maryland     Form     DC-CV-065,       available    at
https://perma.cc/VC2K-WS5Y.

                                              40
of Property Other Than Wages” (Form DC-CV-060)23 directs the judgment creditor to

separately list the “[o]riginal amount of judgment (excluding costs and attorney’s fees)”

and, after subtracting “total credits,” to add pre-judgment interest “[p]lus court costs due,

including this writ,” as well as post-judgment interest, “additional costs/fees awarded,” and

“attorney’s fees awarded by the court.” (Emphasis added.)

       Maryland Rule 3-303(a) directs that “[a]s far as practicable, all pleadings shall be

prepared on District Court forms prescribed by the Chief Judge of the District Court.” The

record before the motions courts established that Respondents used Form DC-CV-065 to

request the writs of garnishment, and that, as directed on the form, they listed the amounts

of “[t]otal costs, including this writ.” We agree with the Court of Special Appeals that

CL § 15-605(c) does not render the District Court’s assessment of the cost to obtain the

writ of garnishment – as provided in Form DC-CV-065 – contrary to law.

       Section 15-605 governs the duties of a judgment creditor with respect to attachments

of wages. Subsection (a) requires a judgment creditor to provide a monthly report to the

employer/garnishee and judgment debtor that shows all payments that were credited to the

judgment debtor’s account during the preceding month. Subsection (b) directs that, within

15 days of the satisfaction of the judgment, interests, and costs, the judgment creditor shall

notify the garnishee and the clerk of the court of such satisfaction. Subsection (c) provides

that “all payments received by a judgment creditor shall be credited first against the accrued

interest on the unpaid balance of the judgment, if any, second upon the principal amount


       23
          See District Court        of   Maryland     Form     DC-CV-060,      available    at
https://perma.cc/CKK2-42SN.

                                             41
of the judgment, and third upon those attorney’s fees and costs actually assessed in the

cause.” (Emphasis added.) Under subsection (d), a court may set aside the judgment if a

judgment creditor fails to comply with the obligations imposed in § 15-605.

       Contrary to Petitioners’ position, § 15-605(c) does not prohibit the inclusion of post-

collection court costs in a writ of garnishment. Nothing in the plain language of § 15-605(c)

suggests that the General Assembly intended to restrict the type of court costs that may be

collected by a judgment creditor through a writ of garnishment. To the contrary, the phrase

“costs actually assessed in the cause” is broad enough to include post-judgment court costs

set forth in the writ of garnishment, given that such costs are assessed in the same “cause”

that has been resolved through entry of the judgment. See Md. Rule 3-646 (providing that

“a judgment creditor may obtain issuance of a writ of garnishment” by filing a request for

such a writ “in the same action in which the judgment was obtained”). Although

§ 15-605(c) addresses the order in which a judgment creditor must apply payments it

receives from a garnishee, we glean from its language that any costs which have been

assessed in the “cause” (i.e., the court case) – including the costs necessary to obtain the

writ of garnishment – may be garnished, but any costs not awarded or assessed by the court

may not be garnished.

       For these reasons, we hold that Respondents, as a matter of law, had the right to

include the filing fees for the requests for writs of garnishment in the amounts sought to be

garnished. It follows that the inclusion of such post-judgment court costs on Form




                                             42
DC-CV-065 cannot form the basis for a violation of CL § 14-202(8) (or the MCPA).24

Accordingly, on remand the allegations in the MCDCA and MCPA claims based on

Respondents’ inclusion of post-judgment court costs in the requests for writs of

garnishment should be stricken.

   B. Petitioners May File a New Motion for Class Certification on Remand.

       The parties have argued at length before us concerning the circuit court’s denial of

Petitioners’ second motion for class certification in Moore v. Peak. Petitioners contend that

the circuit court failed to comply with Maryland Rule 2-231 by denying the second motion

without holding a hearing.25 Respondents argue that the circuit court did not abuse its

discretion in denying the second motion without a hearing. Given our disposition of the

first question presented in these cases, we need not address Petitioners’ claim of error

concerning the denial of the second motion for class certification.



       24
          Even if we assumed that CL § 15-605(c) precludes a judgment creditor from
seeking to collect post-judgment court costs, Petitioners would not be able to state a viable
claim that Respondents included the costs of the filing fees in their requests “with
knowledge” that they lacked the right to do so. As explained above, the record before the
motions courts made clear that Respondents submitted their requests for writs of
garnishment on the District Court-approved form that directs judgment creditors to include
“[t]otal court costs, including this writ.” Thus, even if we were to conclude that the District
Court form should be changed – which we do not – Petitioners would not be able to
sufficiently plead the knowledge element with respect to this portion of their MCDCA (or
corresponding MCPA) claims.
       25
           Maryland Rule 2-231(d) provides: “On motion of any party or on the courts own
initiative, the court shall determine by order as soon as practicable after commencement of
the action whether it is to be maintained as a class action. A hearing shall be granted if
requested by any party. The order shall include the court’s findings and reasons for
certifying or refusing to certify the action as a class action. The order may be conditional
and may be altered or amended before the decision on the merits.”

                                              43
       On May 14, 2018, Petitioners moved to certify a class of “all natural persons against

whom Peak Management LLC obtained a judgment that was not satisfied prior to January

4, 2014 in a law suit brought in Maryland by Blibaum & Associates, LLC on behalf of

Peak Management LLC.” At the hearing on the motion for class certification, to account

for the narrowing of the case to a sole claim for unjust enrichment, Petitioners orally

modified their motion to narrow the proposed class to “all natural persons against whom

Peak Management LLC obtained a judgment that was not satisfied prior to January 4, 2014

in a law suit brought in Maryland by Blibaum & Associates, LLC on behalf of Peak

Management LLC and who have since satisfied that judgment.”

       The circuit court denied the initial motion for class certification in large part due to

the application of Rule 2-231 to Petitioners’ claim for unjust enrichment. In particular, the

circuit court ruled that “unjust enrichment cannot be determined on a class wide basis”

because individualized inquiries would need to be made to determine whether “any benefit

was conferred and accepted, retained or even known to the Defendant.”

       The revival of Petitioners’ MCDCA and MCPA claims changes the landscape of

the Moore case significantly. Application of the Rule 2-231 factors to the MCDCA and

MCPA claims, which claims do not depend on whether Petitioners have satisfied the

judgments against them, conceivably could lead to a different result than the circuit court

reached with respect to the unjust enrichment claim. For this reason, upon remand,

Petitioners shall be permitted to file a new motion for class certification. See Bergmann v.

Bd. of Regents of Univ. Sys. of Maryland, 167 Md. App. 237, 289 (2006) (after holding that

a portion of the University of Maryland’s tuition policy was unconstitutional, ordering a


                                              44
remand to the circuit court to reconsider whether class certification was warranted). If

Petitioners file a new motion for class certification, the circuit court shall deem it an initial

motion for class certification under Rule 2-231, and shall grant a request for a hearing on

the motion if any party requests such a hearing. See Md. Rule 2-231(d). We express no

opinion concerning how the circuit court should rule on a new motion for class

certification.26

                                               IV

                                          Conclusion

       Petitioners have properly stated a claim under the MCDCA and the MCPA based

on Respondents’ collection of post-judgment interest at a rate of 10%, when in fact, the

applicable legal rate was 6%. Accordingly, the circuit courts incorrectly granted

Respondents’ motions to dismiss the MCDCA and MCPA claims to the extent they are

based on Respondents’ collection of post-judgment interest at the higher rate. However,

Respondents had the right to include the cost of the filing fees to obtain writs of

garnishment in the amounts they sought to have garnished. Thus, on remand, to the extent

the complaints allege violations of the MCDCA and the MCPA based on Respondents’

inclusion of such post-judgment court costs in their requests for writs of garnishment, those

allegations shall be stricken.



       26
          After denying the motions for class certification, the circuit court in the Moore
case resolved the unjust enrichment claims as to the named plaintiffs on cross-motions for
summary judgment. Neither side has appealed those summary judgments. We will leave it
to the circuit court on remand to determine how to proceed if Petitioners seek to amend
their complaint to add an unjust enrichment claim on behalf of new class representatives.

                                               45
       On remand, Petitioners shall be permitted to file a new motion for class certification,

which the circuit court shall deem an initial motion for class certification under Maryland

Rule 2-231. If Petitioners file a new motion for class certification, the court shall grant any

party’s request for a hearing on that motion.

                                      JUDGMENT OF THE COURT OF SPECIAL
                                      APPEALS REVERSED; CASE REMANDED TO
                                      THE COURT OF SPECIAL APPEALS WITH
                                      INSTRUCTIONS TO REMAND THE CASES TO
                                      THE CIRCUIT COURTS FOR BALTIMORE
                                      CITY AND BALTIMORE COUNTY FOR
                                      FURTHER PROCEEDINGS CONSISTENT
                                      WITH THIS OPINION. COSTS IN THIS COURT
                                      AND THE COURT OF SPECIAL APPEALS TO
                                      BE PAID BY RESPONDENTS.




                                              46
Circuit Court for Baltimore County
Case No. 03-C-18-010602
Circuit Court for Baltimore City
Case No. 24-C-17-000033

Argued: March 5, 2021
                                             IN THE COURT OF APPEALS

                                                 OF MARYLAND

                                                       No. 30

                                               September Term, 2020

                                              LARRY S. CHAVIS, ET AL.

                                                              v.

                                            BLIBAUM & ASSOCIATES, P.A.


                                             BRYIONE K. MOORE, ET AL.

                                                              v.

                                              PEAK MANAGEMENT LLC
                                       ___________________________________

                                             Barbera, C.J.,
                                             McDonald,
                                             Watts,
                                             Hotten,
                                             Getty,
                                             Booth,
                                             Biran,

                                               JJ.
                                     __________________________________

                                         Dissenting Opinion by Getty, J.
                                     __________________________________

                                             Filed: August 27, 2021
       I respectfully dissent from the Majority’s statutory interpretation of the Maryland

Consumer Debt Collection Act (“MCDCA”). In reaching its decision the Majority deviates

from this Court’s fundamental rules of statutory construction, discounting the

unambiguous plain language of the MCDCA and adopting an interpretation of this statute

that was not intended by the General Assembly at the time it was enacted. Therefore, I

would hold that the Court of Special Appeals correctly affirmed the Circuit Court for

Baltimore County’s and Circuit Court for Baltimore City’s decision to dismiss Mr. Larry

Chavis’ and Ms. Bryione Moore’s claims under the MCDCA.

       As extensively discussed in the dissent to Nationstar Mortgage LLC d/b/a Mr.

Cooper, et al. v. Donna Kemp, Md. Code (1975, 2013 Repl. Vol.), Com. Law (“CL”) § 14-

202 provides a cause of action for a plaintiff to recover for improper methods of debt

collection—not the validity of the underlying debt. No. 43, slip op. at 33 (Md. Aug. 25,

2021) (6-1 decision) (Getty, J., dissenting). Mr. Chavis and Ms. Moore contend that Peak

Management LLC’s and Blibaum Associates, P.A.’s attempt to collect and collection of

10% post-judgment interest violates § 14-202(8) as a “[c]laim, attempt, or threat[] to

enforce a right with knowledge that the right does not exist[.]” CL § 14-202(8). But the

text and structure of § 14-202 establish that the General Assembly only intended to prohibit

certain methods of collection, not provide a cause of action to challenge the validity of an

underlying debt. Nationstar, slip op. at 33-35 (Getty, J., dissenting). Mr. Chavis and Ms.

Moore do not identify an improper method of collection in their claim—rather their

challenge is based on the collection of an inaccurate post-judgment interest percentage.
       The Majority’s statutory interpretation unnecessarily broadens the scope of the

MCDCA beyond the plain language and its intended meaning in holding that “it is more

accurate to describe the statute as regulating the conduct of a person while engaged in debt

collection.” Larry S. Chavis, et al. v. Blibaum & Associates, P.A.; Bryione K. Moore, et

al. v. Peak Management LLC, No. 30, slip op. at 23 (Md. Aug. 25, 2021). Accordingly, I

would affirm the judgment of the Court of Special Appeals upholding the dismissal of Mr.

Chavis’ and Ms. Moore’s MCDCA claims.




                                             2